Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 1 and 3-16; drawn to “laundry debris removal device”) in the reply filed on 08/30/2022 is acknowledged.
3.	Claims 2 and 17-20 were withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/30/2022. 

Claim Objections
4.	Claims 10, 12 and 13 are objected to because of the following informalities:  
	As to Claim 10: The applicant is advised to add comma (,) after the claimed “polyvinyl chloride (PVC)”. 
	As to Claim 12: The applicant is advised to replace the claimed “comprising with the new phrase “wherein the laundry debris removal device comprises”. 
	As to Claim 13: The applicant is advised to add the term “wherein” before the claimed phrase “the at least one fabric base structure”. 
Appropriate corrections are required.

Abstract-Objection
5.	The abstract of the disclosure is objected to:
	The applicant is advised to take out “[0045]” in the beginning of the paragraph of the abstract. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, 3-8, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 1 and 3-6: They recite, among other things, “sheet-like base substrate” (Emphasis added).  Absent much guidance, definition, or explanation from the present specification, it is not clear what constitutes “sheet-like” base substrate.  Paragraph [0006] of applicant’s published application, i.e., US PG PUB 2021/0246604, only mentions “sheet-like base substrate” without further explanation. 
	It is noted that since claims 7 and 8 are dependent on claim 1, they are rejected along with claim 1 because they incorporate the limitations of claim 1, including those that are indefinite for the reasons set forth above. 
	As to Claim 13: Claim 9, on which claim 13 depends from, do not provide proper antecedent basis for “the fabric base structure” recited in claim 13.  Claim 9 only recites “fabric base substrate” (Emphasis added).  Thus, it is not clear whether “the fabric base structure” recited in claim 13 is referring to the substrate recited in claim 9 or something new/additional. 
	It is further noted that since claim 14 is dependent on claim 13, it is rejected along with claim 13 because it incorporates all the limitations of claim 13, including those that are indefinite for the reasons provided above.   
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-4, 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CANONICO et al. (WO 2016/181210; utilizing US 2018/0126313 as its Equivalent) in view of Mansky et al. (US 2002/0110925). 
It is noted that CANONICO et al. (WO 2016/181210) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2018/0126313. 
The claims are directed to a laundry debris removal device, comprising a sheet-like base substrate (or fabric base substrate) and an indicia disposed upon at least one surface of the sheet-like base substrate (or overlay structure adhered to at least one exterior surface of the fabric base substrate being of a knitted, woven, or nonwoven fabric construction), wherein the indicia (or the overlay structure) has a heat-activated tacky finish that is configured (operable) to capture laundry debris form articles in a laundry dryer.  Such indicia or overlay structure, according to present claims 7 and 8 include a heat activated ink being rubber, silicone or PVC, and a plasticizing agent. 
As to Claims 1, 3-4, and 7-9: CANONICO et al. disclose an intelligent filter construction for household appliances, in particular for drying/washing-drying machines, for separating solid particles from liquid or gaseous fluids, comprising a synthetic monofilament precision fabric material (see, for example, abstract), corresponding to the claimed sheet-like base substrate including fabric base substrate, wherein the fabric material is designed as to provide a very high and selective filtering of solid particles, which are “lints” in case of linen articles) having a size larger than the fabric material mesh openings (Paragraphs [0042] and [0077]).  The intelligent filter construction taught by CANONICO et al. corresponds to the claimed laundry debris removal device for use in a clothing dryer.  CANONICO et al. also disclose that the fabric material has a monofilament thickness from 35 microns to 1 mm (Paragraph [0046]), equivalent to 0.035 mm to 1 mm (which overlaps with the claimed layer thickness ranging from 0.20-0.40 mm).  
	While CANONICO et al. disclose that the fabric material (corresponding to the claimed sheet-like base substrate) may be coated by any desired coating processes, including ink-jet coating, adapted to provide particular surface properties (Paragraph [0048]), they do not specify that the fabric material is coated with (disposed upon or adhered to) with an indicia and an overlay structure having a heat-activated tacky finish operable to capture laundry debris from articles in a laundry dryer (interact with and dislodge debris from items being dried and releasing the debris onto a lint filter of the dryer) as required by independent claims 1 and 9. 
Nevertheless, Mansky et al. disclose adhering or bonding plastisol ink comprising polyvinyl chloride (PVC) resin and a plasticizer (which according to present claims correspond to the claimed indicia and overlay structure) to fiber material that is non-woven or woven via standard screen sprinting techniques and heat transfer printing, and then heating afterwards for the purposes of forming a tough, elastic film, and impacting fabric strength or other fabric properties (Paragraph [0051]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the plastisol ink comprising PVC resin and a plasticizer (corresponding to the claimed indicia and overlay structure) to the woven or non-woven fiber material via standard screen sprinting techniques and heat transfer printing, and then heating afterwards, as suggested by Manksy et al. in the filter of CANONICO et al. for the purposes of forming a tough, elastic film, and impacting fabric strength or other fabric properties. 
	Moreover, since the indicia and overlay structure suggested by CANONICO et al. and Mansky et al. is identical or substantially identical to those claimed, the indicia and overlay structure suggested by the prior art references would also be capable of being operable to capture laundry debris from articles in a laundry dryer (or configurable to interact with and dislodge debris from items being dried and releasing the debris onto a lint filter of the dryer) as claimed.   See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claims 15 and 16: CANONICO et al. disclose coating the surfaces of the fabric material with ink material by any desired coating processes (such as dip coating, plasma coating, spray coating, foam coating, knife coating, sol gel, ink-jet coating) adapted to provide particular surface properties such as hydrophobic, antistatic, hydrophilic properties, as well as dirt releasing and antimicrobic characteristics (Paragraph [0048]).  Mansky et al. further disclose adhering or bonding plastisol ink comprising polyvinyl chloride (PVC) resin and a plasticizer (which according to present claims correspond to the claimed indicia and overlay structure) to fiber material that is non-woven or woven via standard screen sprinting techniques and heat transfer printing, and then heating afterwards for the purposes of forming a tough, elastic film, and impacting fabric strength or other fabric properties (Paragraph [0051]).  Thus, it would have been obvious to one of ordinary skill in the art to coat the surfaces of the fabric material at an optimum amount, inclusive of those claimed, with the claimed overlay structure, with a reasonable expectation of successfully obtaining desired properties as suggested by CANONICO et al. and Mansky et al. 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CANONICO et al. (WO 2016/181210; utilizing US 2018/0126313 as its Equivalent) in view of Mansky et al. (US 2002/0110925) as applied to claims 1, 3-4, 7-9 and 15-16 above, and further in view of Godwin et al. (US 7,629,413). 
	The disclosures with respect to CANONICO et al. and Mansky et al. in paragraph 7 are incorporated here by reference. They do not specify the plasticizer (or plasticizing agent) as being either diethylhexyl phthalate (DEHP) or dicotyl phthalate (DOP) as required by claim 10. 
	However, Godwin et al. disclose the use of plasticizers, including DEHP and DOP, together with PVC resin for the purposes of preparing advantageous plastisol inks for coating fabrics (Col. 1, lines 12-16, Col. 3, lines 45-60, Col. 6, lines 1-16, and Col. 8, line 45-Col. 9, line 55).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed particular plasticizer, including DEHP and DOP, taught by Godwin et al. as the plasticizer in the plastisol ink suggested by CANONICO et al. and Mansky et al., with a reasonable expectation of successfully coating fabrics. 

9.	Claims 5-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over CANONICO et al. (WO 2016/181210; utilizing US 2018/0126313 as its Equivalent) in view of Mansky et al. (US 2002/0110925) as applied to claims 1, 3-4, 7-9 and 15-16 above, and further in view of Huffa et al. (US 2019/0343216). 
	The disclosures with respect to CANONICO et al. and Mansky et al. in paragraph 7 are incorporated here by reference.  They do not specifically mention using a sheet-like base substrate or fabric base substrate comprising a perimeter seam or stich, and seal to prevent fraying as required by claims 5, 11, and 14.  They also do not specifically mention the addition of polymer spheres as required by claim 12.  They further do not mention folding their sheet-like base substrate or fabric base structure over an axis or a horizontal axis as required by claims 6 and 13. 
	However, Huffa et al. teach the use of fabric material having a perimeter seam, stitch, or seal for the purposes of preventing frays, and folded over horizontal axis, with the addition of polymer spheres to obtain desired properties (Paragraphs [0003], [0005], [0010], [0028]-[0032], [0102]-[0103], [0130], [0135], and [0148]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the fabric material having a perimeter seam, stitch, or seal for the purposes of preventing frays, and folded over horizontal axis, with the addition of polymer spheres taught by Huffa et al. as the fabric material in the filter system suggested by CANONICO et al. and Mansky et al., with a reasonable expectation of successfully obtaining desired properties.

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764